Court of Claims jurisdiction; tort claim; judicial irmnumity. — Plaintiff seeks to recover damages allegedly caused by various actions and improprieties of a federal judge and certain federal officials in connection with his imprisonment, which deprived him of rights guaranteed under the United States Constitution. On October 25,1974 the court issued the following order:
Before Davis, Judge, Presiding, SeeetoN and Kunzig, Judges.
“This case comes before the court on defendant’s motion, filed May 21, 1974, to dismiss plaintiff’s petition. Upon consideration thereof, together with the opposition thereto, without oral argument, it is concluded that plaintiff’s suit sounds in tort over which this court has no jurisdiction (see 28 U.S.C. §§ 1491 and 1346 and Byers v. United States, 121 Ct. Cl. 40 (1951), cert. denied, 348 U.S. 909 (1952); and Algonac Mfg. Co. v. United States, 192 Ct. Cl. 649, 663, 428 F. 2d 1241, 1249 (1970)). It is further concluded that this case should not be transferred to a United States District Court because of 28 U.S.C. §§ 1346 and 2680 and Pierson v. Ray, 386 U.S. 547 (1967), upholding the doctrine of judicial immunity.
“it is therefore ordered that defendant’s said motion to dismiss plaintiff’s petition be and the same is granted and the petition is dismissed.”
Plaintiff’s motion for reconsideration was denied January 17,1975.